Citation Nr: 0626745	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-07 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected chronic low back strain.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his May 2004 Substantive Appeal.  He withdrew 
his request in May 2006.  See 38 C.F.R. § 20.702(e) (2005).  


FINDING OF FACT

The service-connected chronic low back strain is shown to be 
manifested by a disability picture that more nearly 
approximates that of a severe functional loss due to pain 
beginning in early 2003.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 40 
percent for the service-connected low back disability have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 
4.71a including Diagnostic Codes 5235-5243 (2005); 38 C.F.R. 
§ 4.71a including Diagnostic Codes 5285-5295 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2003 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
May 2003 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed May 2003 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service Connection for chronic low back strain was granted in 
August 1996 and assigned a noncompensable evaluation.  The 
noncompensable evaluation was increased to 10 percent in July 
2002.  

In March 2003, the veteran filed the instant claim for an 
increased evaluation.  He stated his low back condition had 
worsened over the past year.  

From October 2002 to April 2003, the veteran was seen several 
times at a VA medical facility.  In the February 2003 medical 
record, the veteran complained that physical therapy sessions 
did not provide relief for the low back pain.  The veteran 
denied having any lower extremity sensory involvement.  No 
neurological deficits were noted.  

During a May 2003 VA spine examination, the veteran described 
how prolonged sitting or standing affected his low back 
condition.  He denied having radicular pain down into the 
lower extremities.  

On examination, the veteran had forward flexion to 
approximately 60 degrees without pain, backward extension to 
15 degrees, and lateral flexion 30 degrees to the left and 
right.  There was no tenderness over the sciatic notches.  
There were no deformities noted in the lumbar or thoracic 
spine.  

There was no weakened movement, including movement against 
resistance.  There was no excess fatigability.  The 
musculature of the lower extremities and low back were normal 
and neurologically intact.  No painful motion or 
incoordination was seen.  The X-ray studies of the lumbar 
spine were normal.  

In October 2003, the veteran underwent and MRI of the lumbar 
spine at a private medical facility.  MRI results revealed 
disc spaces that were well maintained and normal.  No disc 
herniation or other central stenosis was identified.  

From August 2003 to October 2003, the veteran was seen 
several times at a VA medical facility for chronic low back 
pain.  In the October 2003 medical record, the veteran 
complained of a constant pain that caused him to lose sleep 
at night.  He denied any radiation into the lower 
extremities.  The veteran rated the constant pain as 4 on a 
scale of 1-10.  

The veteran had forward flexion of his fingertips to his 
knees, backward extension to 30 degrees, and lateral rotation 
to 45 degrees.  The examiner noted tenderness on palpation in 
the paravertebral area of the upper lumbar region.  He noted 
the MRI was within normal limits.  

The veteran's chronic low back pain diagnosis was confirmed.  
To prevent exacerbations, the veteran was advised to warm-up 
before and after all vigorous activities.  

From November 2003 to December 2003, the veteran was seen at 
a private medical facility with complaints of low back pain.  
During the November 2003 examination, he described the pain 
as an aching pain that feels likes being stabbed in the back 
with pins and needles.  He rated his pain as 7 on a scale of 
1-10.  His symptoms were exacerbated with prolonged sitting, 
standing and exercising.  

The veteran had 90 degrees of flexion, 75 degrees of side 
bending and 50 degrees of extension with mild to moderate 
pain.  He had pain with palpation from L2-S1 interspinous 
spaces.  He was diagnosed with chronic low back pain with 
evidence of possible early facet arthropathy.  

During a March 2005 VA examination, the veteran complained of 
a low back pain which was continuous and not just a flare-up 
type pain.  He rated this constant pain as 6 on a scale of 1-
10.  He denied radiation into the lower extremities.  

The veteran complained that his routine daily activities were 
affected by this low back pain.  He reported that he could no 
longer cut the grass or wash dishes because of the low back 
pain.  At work, prolonged periods of standing or sitting 
exacerbated his back pain.  

The examination revealed mild tenderness on palpation with 
mild spasm in the paraspinal area of the lumbar spine.  The 
veteran had forward flexion to 40 degrees, backward extension 
10 degrees, lateral flexion 25 degrees to the right and left, 
and rotation 20 degrees to the right and left.  

The veteran complained of pain in all the range of motion 
movements.  No additional range of motion loss due to pain, 
fatigue, weakness, lack of endurance, or repetitive use was 
noted.  

In the October 2005 rating decision, the evaluation for the 
service-connected chronic low back strain was increased to 20 
percent effective March 6, 2003.  This evaluation has 
remained in effect since that time.  

During the pendency of this appeal, the criteria for 
evaluating spine disorders, including those involving the 
lumbar spine have been substantially revised.  Criteria for 
evaluating spine disorders manifested by intervertebral disc 
syndrome were revised effective September 23, 2002.  The 
evidence does not show the veteran suffers from a spine 
disability consistent with intervertebral disc syndrome.  

The remaining diagnostic criteria for evaluating spine 
disorders have recently been revised, effective on September 
26, 2003.  This further revision incorporates the new 
criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003), addressing lumbosacral strain, a 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  

A 40 percent evaluation was in order for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is in order for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion and left and right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  The section for intervertebral disc 
syndrome is now 5243.  

Given the symptomatology (including flexion forward of 40 
degrees; backward flexion of 10 degrees; lateral flexion of 
25 degrees to the right and left respectively; and rotation 
of 20 degrees to the right and left respectively), there is 
no evidence of severe lumbosacral strain as contemplated by 
the old provision of Diagnostic Code 5295.  38 C.F.R. 
§§ 4.40, 4.45.  

However, the evidence does show that an increase in the 
service-connected disability picture took place in early 2003 
when the Board finds that it more nearly approximated that of 
severe functional loss to pain so as would warrant a 40 
percent evaluation under the old criteria of Diagnostic Code 
5292.  

The Board is aware that the veteran's increased 
symptomatology did have its onset prior to the revision of 
the applicable rating criteria.  Further, the veteran's 
symptomatology would not warrant an increase in evaluation 
under the revised criteria.  

However, when a veteran's claim is pending at the time that 
regulatory amendments are made to the applicable diagnostic 
code sections, he or she is entitled to application of the 
rating criteria most favorable to his claim.  Diorio v. 
Nicholson, No. 03-1889 (U.S. Vet. App. July 18, 2006).  

Under the new criteria, the Board is unable to find evidence 
that he is suffering from a disability picture consistent 
with unfavorable ankylosis of the entire thoracolumbar spine 
or intervertebral disc syndrome manifested by periods of 
incapacitating episodes that last at least 6 weeks in the 
past year.  Thus, an evaluation in excess of 40 percent 
cannot be applied under the revised criteria.  

Overall, as the evidence supports the assignment of an 
evaluation of 40 percent for the service-connected low back 
disability, the appeal to this extent is allowed.  See 
38 C.F.R. § 4.7.  



ORDER

An increased rating of 40 percent for the service-connected 
low back strain is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


